1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   JEFFREY HAMMER,                                  )   No.: 1:20-cv-01828-NONE-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER ADOPTING IN PART FINDINGS AND
13          v.                                        )   RECOMMENDATION, AND DISMISSING
                                                          ACTION
                                                      )
14   AKINWUMI OLA, et al.,
                                                      )   (Doc. No. 10)
15                                                    )
                    Defendants.                       )
16                                                    )
                                                      )
17                                                    )
18          Plaintiff Jeffrey Hammer is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States magistrate judge pursuant to
20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On April 22, 2021, the assigned magistrate judge issued findings and recommendation to
22   dismiss the action for failure to state a cognizable claim for relief, failure to comply with a court order,
23   and failure to prosecute. (Doc. No. 10.) Those findings and recommendations were served on
24   plaintiff and contained notice that any objections were to be filed within fourteen (14) days after
25   service. (Id. at 7.) To date, plaintiff has not filed objections and the time to do so has now passed.
26   ///
27   ///
28   ///
                                                          1
1           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, the

2    undersigned has conducted a de novo review of this case. Having carefully reviewed the entire file,

3    the court finds the findings and recommendations to be supported by the record and by proper analysis

4    insofar as it recommends dismissal for failure to comply with a court order and failure to prosecute.

5    The court declines to address whether the complaint fails to state a claim.

6           Accordingly,

7           1. The findings and recommendations issued on April 22, 2021 (Doc. No. 10) are adopted in
8                part; and
9           2. The instant action is dismissed for failure to comply with a court order and failure to
10               prosecute.
11
12   IT IS SO ORDERED.
13
        Dated:     May 27, 2021
14                                                     UNITED STATES DISTRICT JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         2
